Citation Nr: 0306846	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  95-32 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
systemic rheumatoid arthritis, prior to August 19, 2000.

2.  Entitlement to a rating in excess of 40 percent for 
systemic rheumatoid arthritis, from August 19, 2000.

3.  Entitlement to a rating in excess of 10 percent for 
discoid lupus erythematous, prior to August 26, 2000.

4.  Entitlement to a rating in excess of 30 percent for 
discoid lupus erythematous, from August 26, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1989.  

In this case, the veteran filed a claim for an increased 
evaluation for his service connected disabilities in October 
1994.  This appeal comes before the Board of Veterans' 
Appeals (Board) from the April 1995 rating decision from the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO) that continued the evaluation of the 
veteran's service connected systemic or rheumatoid disorder 
at 20 percent and continued the evaluation of the veteran's 
service connected discoid lupus at 10 percent.

On April 24, 2000, a video teleconference hearing was held 
before the undersigned who is an Acting Veterans Law Judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing is of record.

This issue was remanded in July 2000 for further development.  
The case was thereafter returned to the Board. 

By rating action of November 2002, the evaluation of the 
veteran's service connected systemic rheumatoid disorder was 
increased to 40 percent effective August 19, 2000, the date 
of a VA examination, and the evaluation of the service 
connected discoid lupus erythematous, was increased to 30 
percent effective August 26, 2000, the date of a VA 
examination.  As a veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the issues are as set forth 
on the title page.


REMAND

Initially in this case, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
was signed into law.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  It is noted that the VCAA has not 
been provided to the veteran regarding the issues in this 
case.  Therefore, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in the new law.  

Secondly, the Court has held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  In this case, in the July 2000 
Remand, it was requested that VA treatment records and 
private treatment records as described by the veteran at the 
April 2000 hearing be obtained.  There is no showing that 
there was an attempt to obtain any such records.  Therefore, 
treatment records from the Jacksonville and Gainesville VA 
Medical Centers and any private treatment records as 
described by the veteran should be obtained.  

Finally, during the pendency of this appeal, the rating 
criteria for skin disorders has changed, effective August 30, 
2002.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Court, in that case, did not specifically 
address the issue as to what effective date to assign if the 
liberalizing change was the most favorable to the claimant.  
However, the Court later addressed this matter in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  In 
this case, the "new" rating criteria has not been provided 
to the veteran; nor has a VA examination that addresses the 
current rating criteria been provided.  Therefore, this 
should be accomplished.  Additionally, a new VA examination 
regarding the service connected systemic rheumatoid arthritis 
should be provided, as the last examination was in August 
2000.

The revised regulations pertaining to rating discoid lupus 
erythematous, in effect as of August 30, 2002, are found in 
38 C.F.R. § 4.118, Diagnostic Code 7809 is as follows:

7809 Discoid lupus erythematous:
Rate as disfigurement of the head, face, 
or neck (DC 7800), scars (DC's 7801, 
7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant 
disability.  Do not combine with ratings 
under DC 6350.

7800  Disfigurement of the head, face, or 
neck:
With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of disfigurement       80

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement	50

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement        30

With one characteristic of disfigurement	     
10

Note (1): The 8 characteristics of 
disfigurement, for purposes of evaluation 
under §4.118, are: 
Scar 5 or more inches (13 or more cm.) in 
length.
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part.
Surface contour of scar elevated or 
depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle 
under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria.

7801  Scars, other than head, face, or 
neck, that are deep or that cause limited 
motion:
Area or areas exceeding 144 square inches 
(929 sq. cm.)40
Area or areas exceeding 72 square inches 
(465 sq. cm.)30
Area or areas exceeding 12 square inches 
(77 sq. cm.)20
Area or areas exceeding 6 square inches 
(39 sq. cm.)10

Note (1): Scars in widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined in accordance with 
§4.25 of this part.

Note (2): A deep scar is one associated 
with underlying soft tissue damage.

7802  Scars, other than head, face, or 
neck, that are superficial and that do 
not cause limited motion: 
Area or areas of 144 square inches (929 
sq. cm.) or greater	10

Note (1): Scars in widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined in accordance with 
§4.25 of this part.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

7803  Scars, superficial, unstable	   10

Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of 
covering of skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

7804  Scars, superficial, painful on 
examination	10

Note (1): A superficial scar is one not 
associated with underlying soft tissue 
damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on 
the tip of a finger or toe even though 
amputation of the part would not warrant 
a compensable evaluation.

(See §4.68 of this part on the amputation 
rule.)

7805  Scars, other; Rate on limitation of 
function of affected part.

7806  Dermatitis or eczema.
More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
	during the past 12-month period	       
60

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period	          30

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period	  
10

Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period         0

Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant 
disability.

38 C.F.R. § 4.118 (Effective August 30, 2002).

Diagnostic Code provisions in effect prior to August 30, 2002 
for lupus erythematous, discoid, is as follows:

7809  Lupus erythematous, discoid: 
Rate as for eczema, dependent upon 
location, extent, and repugnant or 
otherwise disabling character of 
manifestation.

Note:  The most repugnant conditions may 
be submitted for central office rating 
with several unretouched photographs.  

7806 Eczema:
With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestation, or exceptionally repugnant                                                     
50
With exudation or itching constant, 
extensive lesions, or marked 
disfigurement                                 
30
With exfoliation, exudation or itching if 
involving an exposed surface or extensive 
area.              10
With slight, if any exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area.          0

38 C.F.R. § Part 4, as in effect prior to August 30, 2002.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
systemic rheumatoid arthritis and discoid 
lupus erythematous since 1994.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from the 
Jacksonville, Florida and Gainesville, 
Florida VA Medical Centers.

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service 
connected systemic rheumatoid arthritis.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
indicated special tests and studies 
should be accomplished.  All disability 
must be viewed in relation to its 
history; and the report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
findings, to include observations of pain 
on motion, deformity, excess 
fatigability, incoordination, weakened 
movement, and other functional 
limitations if any, caused by the service 
connected disorder.  The examiner should 
indicate if there are incapacitating 
exacerbations of the disability, and the 
frequency thereof.  It should be 
commented whether there is weight loss 
and anemia productive of severe 
impairment of health or if there are 
constitutional manifestations associated 
with active joint involvement.  Any 
limitation of motion of the specific 
joints involved should also be indicated.

4.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the current severity of his service 
connected discoid lupus erythematous.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  The 
examiner should be furnished with a copy 
of this remand which includes the new and 
old rating criteria.  All indicated 
special tests and studies should be 
accomplished.  The examination report 
must contain sufficient clinical 
information so that the Board may address 
each and every criteria to be considered 
under the rating criteria (as currently 
constituted and as in effect prior to the 
recent change).  

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The increased rating 
claim for discoid lupus erythematous 
should be considered under both the old 
and the new rating criteria in accordance 
with the guidance expressed by the Court 
in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and DeSousa v. Gober, 10 Vet. App. 
461 (1997).  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (to include the consideration of the 
old and new rating criteria for skin 
disorders and recitation of the revised 
criteria).  This must include a 
discussion as to whether it is more 
advantageous to rate the veteran under 
the old or revised criteria.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




